Citation Nr: 1810436	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for metabolic syndrome/pre-diabetes, to include as due to herbicide exposure.

4.  Entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure.

5.  Entitlement to service connection for asthma, to include as due to herbicide exposure.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

11.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

12.  Entitlement to service connection for memory loss.

13.  Entitlement to service connection for fatigue.

14.  Entitlement to an initial compensable rating for bilateral hearing loss.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to (1) service connection for hypertension, metabolic syndrome/pre-diabetes, cervical spine disorder, left shoulder disorder, psychiatric disorder, sleep apnea, memory loss, and fatigue; (2) an increased rating for bilateral hearing loss; and (3) a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran was exposed to herbicide agents while he was stationed at Ubon Royal Thai Air Force Base.

2.  The Veteran has a history of coronary artery disease.

3.  The Veteran's hyperlipidemia has not resulted in disability.

4.  The Veteran's asthma, low back disorder, and right rotator cuff tear did not manifest during active service and there is no indication that any of these claimed disorders are causally related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for asthma have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus and ischemic heart disease, if manifested to a compensable degree at any time after active service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


I.  Heart Disease

The Veteran contends that his heart disease is related to Agent Orange exposure during his military service.  He does not assert that he served, visited, or had duty assignments in the Republic of Vietnam.  Rather, he asserts that he was exposed to herbicide agents while he was stationed at the Ubon Royal Thai Air Force Base from May 1969 to May 1970.  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  See VA Adjudication Procedure Manual, M21-1, Part IV.ii.1.H.5.  As such, herbicide exposure should be conceded on a facts found or direct basis if a veteran served in the Air Force in Thailand during the Vietnam era at one of the listed bases, including the Ubon Royal Air Force Base, as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  M21-1, Part IV.ii.1.H.5.b. 

The Veteran's military occupational specialty was administrative specialist.  Thus, his usual duties would not necessarily include service near the base perimeter.  However, he stated that he worked a security detail at the end of the runway, at a bomb dump, and putting up sections of barbed wire along the perimeter.  See September 2010 statement.  In May 2012, he submitted a statement from a R.C. who stated that he met the Veteran during basic training and was transferred to Ubon Royal Thai Air Force Base with him.  He stated that as part of base security, a second fence was constructed at a point where the vegetation began to grow again and that manpower to construct the fence was drawn from enlisted airmen as an additional duty.  He stated that the assignments would usually last two weeks and then individuals could get multiple two-week assignments.  He stated that he worked on one detail and that he was sure that the Veteran would have also been assigned to at least one detail for fence construction.  During the Board hearing, the Veteran stated that he worked a two-week fence detail and noted that all the vegetation around the fence had been killed off and that it was brown.  See Hrg. Tr. at 12.

In September 2010, the Joint Service Records Research Center (JSRRC) made a formal finding that there was insufficient evidence to substantiate exposure to herbicides in Thailand.  

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran had duty assignments near the base perimeter.  The Veteran is competent to state what he personally experienced and the Board has no reason to find his statements and testimony not credible.  In addition, R.C.'s statement supports his assertion that he served on a fence detail during the time period in question.  Based on the foregoing, herbicide exposure is conceded.

The Veteran has also been diagnosed with coronary artery disease.  He underwent surgery, including coronary artery bypass graft, in May 2004 and July 2017.  Ischemic heart disease, including coronary artery disease, is presumed to be associated with herbicide agents.  See 38 C.F.R. 3.309(e).  

On this record, the Board finds the lay statements indicate that the Veteran was exposed to herbicide agents during his military service and the medical evidence establishes that he has coronary artery disease.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for coronary artery disease is warranted.  See Gilbert, 1 Vet.App. at 55. 


II.  Hyperlipidemia

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Regarding the Veteran's hyperlipidemia, no chronic disability has been shown.  The Board acknowledges that the Veteran has high cholesterol; however, these results have not been attributed to a clinical diagnosis.  A finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The term "disability," used for VA purposes, refers to impairment of earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In this case, there is no evidence of record that suggests that the Veteran's hyperlipidemia caused any impairment of earning capacity.  Thus, there is no basis for granting service connection.


III.  Asthma, Low Back Disorder, and Right Shoulder Disorder

During the Board hearing, the Veteran stated that he was diagnosed with asthma in September 1971, three months after he separated from service.  See Hrg. Tr. at 21.  He has also asserted that his asthma is related to herbicide exposure during his military service.

With regard to his low back and right shoulder disorders, the Veteran indicated that he could not recall a specific injury during service and was unsure of the connection with his military service.  See Hrg. Tr. at 40, 55.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to asthma, his low back, or right shoulder.  At his March 1967 separation examination, his upper extremities, spine, and lungs were normal.  He denied having or having had recurrent back pain, shoulder problems, or asthma.

After service, an October 1991 private treatment records indicates that the Veteran was treated for left elbow pain.  It was noted that he had no other illnesses at that time.

A September 2002 private treatment record indicates that the Veteran complained of low back pain following a motor vehicle accident in September 2002.  X-rays showed questionable spondylosis but were otherwise unremarkable.  The impression was acute lumbosacral strain with possible disc injury.  

A March 2004 private treatment record indicates that the Veteran did not have asthma or wheezing.

A June 2008 private treatment record reflects that the Veteran complained of right upper extremity discomfort.  In March 2009, a physical examination showed global weakness in the right upper extremity and impingement and rotator cuff weakness.  The impression was right rotator cuff tear.  

A February 2010 VA treatment record indicates that the Veteran reported that he had had asthma "all my life" and was using two different inhalers.  

A June 2010 VA treatment record indicates that the Veteran attributed his back pain to the motor vehicle accident in 2002.  

In this case, the evidence does not indicate the Veteran's claimed disabilities manifested during his military service.  Although he stated that he was diagnosed with asthma a few months after separation from service, the first documentation of asthma is many years after service.  The Board also notes that medical records in 1991 and 2004 indicate that he did not have asthma.  Likewise, the first complaints and objective evidence of low back and right shoulder disorders occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no competent and credible evidence of record, lay or medical, linking the Veteran's claimed disorders to his military service.

IV.  Conclusion

The Board has considered the evidence of record, lay and medical.  With regard to the lay evidence of record, the Veteran and his spouse are competent to describe what they have personally observed or experienced; however, the ultimate questions of diagnoses and etiology in this case extend beyond an immediately observable cause-and-effect relationship and are beyond the competence of lay witnesses.  

The Board is grateful for the Veteran's service; however, given the record before it, the Board finds that evidence with regard to the claims for service connection for a low back disorder, right shoulder disorder, hyperlipidemia, and asthma does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claims for service connection for hyperlipidemia, asthma, a low back disorder, and a right shoulder disorder must be denied. 


ORDER

Service connection for coronary artery disease is granted.

Service connection for hyperlipidemia is denied.

Service connection for asthma is denied.

Service connection for a low back disorder is denied.

Service connection for a right shoulder disorder is denied.



REMAND

Service Connection Claims

A.  Hypertension

The Veteran asserts that his hypertension was incurred in or is related to herbicide exposure during his military service.  An October 1967 service treatment record indicates the Veteran complained of dizziness and his blood pressure was 180/100 and 140/70.  The impression was transient hypertension secondary to anxiety.  At his separation examination, his heart was noted as normal.  His diastolic blood pressure was 88 and his systolic blood pressure was in the 130s.  It was noted on his Report of Medical History that he had an episode of hypertension in 1967.  

In addition, although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  

For these reasons, the Board finds that a remand is necessary for a VA examination to address the nature and etiology of the Veteran's hypertension.


B.  Metabolic Syndrome/Pre-Diabetes

As herbicide exposure has been conceded in this case and diabetes, the Board finds that a VA examination is needed to address the nature and etiology of the Veteran's metabolic syndrome/pre-diabetes.  



C.  Cervical Spine and Left Shoulder

During the Board hearing, the Veteran asserted that his cervical spine and left shoulder disorders began after heart surgery.  See Hrg. Tr. at 51.  As the Board has granted service connection for his heart disease, a remanded is needed for a VA examination to address this issue.  


D.  Psychiatric Disorder and Sleep Apnea

The Veteran asserts that he has a psychiatric disorder, to include PTSD, related to stressors incurred during military service.  

A May 2010 VA treatment record indicates that the Veteran reported that he was in a combat zone where the base was being bombed and rocketed every night.  He stated he did not recall any injuries to himself or others; however, he stated that he saw the bodies of enemy soldiers who tried to get on base.  A VA physician, Dr. D.D., diagnosed the Veteran with PTSD; depression, not otherwise specified (NOS); and alcohol abuse on Axis I.  

In August 2010, the Veteran stated during his tour of duty at Ubon Air Force Base in Thailand, there was a constant bombardment of bomb strikes, mostly at night.  He stated that he also recalled enemy soldiers constantly firing at plans at the end of the runway and that there was six airmen killed at checkpoint Charlie at the main gate.  He also stated that he remembered seeing a bloody scalp on the barbed wire and body parts everywhere.  

During a November 2010 VA examination, the Veteran stated that was most stressful during his military service as the bombing.  He also stated that "every now and then you would have a bunch of drunks that would come in at night, and that would scare you."  The VA examiner diagnosed the Veteran with anxiety disorder, NOS, on Axis I, and indicated that the criteria for a diagnosis of PTSD were not met.  The examiner opined that the Veteran's anxiety disorder was less likely than not related to his military service and that these symptoms arose following surgery for his heart disease.

A November 2011 VA treatment record indicates that the Veteran reported that he served in Vietnam where he decoded messages.  He stated that one night two soldiers were killed by an intruder and he believes that it was retaliation for a decoded message.  The VA psychiatrist, Dr. P.C., diagnosed PTSD; depressive disorder, NOS; and alcohol abuse on Axis I.   

Based on the foregoing, the Board finds that another VA examination is needed to clarify the nature and etiology of any current psychiatric disorder that may be present.

In addition, the Veteran asserts that his sleep apnea is secondary to his PTSD.  Therefore, the Board finds that the claim of service connection for sleep apnea is inextricably intertwined with the claim of service connection for PTSD.  See Hrg. Tr. at 62.  Furthermore, the Veteran's wife testified that he snored loudly during military service (they were married nine months before he separated from service).  See Hrg. Tr. at 69.  Therefore, the Board finds that a VA examination is also needed.


E.  Memory Loss and Fatigue

The record indicates that the Veteran's memory loss may be attributed to his psychiatric disorder.  The record also indicates that his fatigue may be attributed to his sleep apnea and/or heart disorder.  Therefore, the Board finds that these claims are inextricably intertwined with the claims remanded herein.  



Increased Rating Claim - Hearing Loss

During the Board hearing the Veteran testified that his hearing had worsened since his last VA examination in January 2011.  See Hrg. Tr. at 76.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  


TDIU

Finally, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Action on that issue is therefore deferred.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension, metabolic syndrome/pre-diabetes, cervical spine disorder, left shoulder disorder, psychiatric disorder, sleep apnea, memory loss, fatigue, and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension manifested during his military service, manifested within one year of separation from his military service, or is causally related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

The examiner must address the October 1967 service treatment record indicating that the Veteran had transient hypertension secondary to anxiety.

The examiner must also address the NAS Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of his metabolic syndrome/pre-diabetes.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that his metabolic syndrome/pre-diabetes is causally related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of his cervical spine and left shoulder disorders.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, including cervical spine and left shoulder pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should identify any cervical spine and left shoulder disorder that may be present.  The examiner is also asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any cervical spine or left shoulder disorder was caused or aggravated by (that is, permanently worsened beyond the natural progression of the disease) surgery for his service-connected heart disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, including psychiatric symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation (e.g., whether the condition was misdiagnosed, whether it dissipated, etc.).  

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested in or is otherwise related to the Veteran's military service.

With respect to PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor and/or the fear of hostile military or terrorist activity.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After securing any treatment records and after a VA examination for a psychiatric disorder is conducted, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that his sleep apnea manifested in or is otherwise related to the Veteran's military service.  

In addition, the examiner should state whether it is at least as likely than not that the Veteran's sleep apnea was caused or aggravated by (that is, permanently worsened beyond the natural progression of the disease) any psychiatric disorder that may be present.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


